REED, District Judge.
The adjudication of bankruptcy was October 2, 1901, upon the voluntary petition of the bankrupt, filed that date. The petition for discharge is dated September 22, 1902, but was not filed with the clerk until October 11, 1902. The referee certifies that on September 15, 1902, he notified, by letter, the attoi-ney for the bankrupt that the year in which the petition for discharge should be filed would expire October 12,1902. This was no part of the duty of the referee. The bankrupt and his attorney-should take notice of the date of the adjudication, and see that the petition for discharge is filed within the year from such date. As stated above, the petition for discharge is dated September 22, 1902, and no reason whatever is shown why it was not filed at such time, or within the year from the date of the adjudication, except the letter of the referee stating that such year would expire October 12, 1902. This did not, however, prevent the bankrupt from filing it at the time of its date or within a day or so thereafter. The petition for discharge was not presented to the judge within 18 months after the adjudication, and leave obtained from him to file the same within such time, nor was it ever presented to the judge until November 25, 1901, when he was asked to grant the discharge. Upon *806such facts the discharge must be denied. Bankr. Act July 1, 1898, c. 541, § 14, 30 Stat. 550 [U. S. Comp. St. 1901, p. 3427].
It is ordered accordingly.